Exhibit 10.6 STOCK ACQUISITION AGREEMENT DATE: August 31, 2006 BETWEEN: The Resourcing Solutions Group, Inc. a Nevada corporation 7621 Little Ave., Suite 101 Charlotte, NC 28226 (“Resourcing”) AND: Antoinette Peterson, owner of allof the issued and outstanding shares of common stock of Consolidated Services Inc., a Maine corporation. (“Peterson”) RECITALS A.Peterson owns 100%of the issued and outstanding shares(“Peterson Shares”) of Consolidated Services, Inc., a Maine corporation, which operates a general insurance agency in the State of Maine (“ Consolidated”). B.Resourcing desires to acquire the Peterson Shares and Peterson desires to sell the Peterson Shares to Resourcing,pursuant to the terms and conditions ofthis Agreement. NOW, THEREFORE, in consideration of the mutual promises and agreements set forth herein, the parties hereto do herebyagree as follows: AGREEMENT 1.Effective DateThe effective date of this Agreement shallbe September 1, 2006. (“Effective Date”). 2.Purchase of Peterson Shares.At the Closing, as defined in Section 8 of this Agreement, Peterson shall assign, transfer and deliver to Resourcing the Peterson Shares. The purchase price of the Peterson
